Citation Nr: 1021437	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits based on monies payable to 
the Veteran at the time of his death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran retired from the active military in June 1977, 
with more than 20 years of service.  He died in September 
2001.  The appellant is the Veteran's surviving spouse.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran died prior to 
negotiating a check from VA.

2.  No money owed by VA to the Veteran at the time of his 
death has been unpaid.

2.  No accrued benefits are currently due the appellant.


CONCLUSION OF LAW

Accrued benefits based on monies payable to the Veteran at 
the time of his death are not owed to the appellant.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Monies Payable at the time of the Veteran's death

Generally, where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his or her death under existing ratings or decisions or 
those based on evidence in the file at date of death, and due 
and unpaid will, upon the death of such person, be paid as 
follows: upon the death of a veteran to the living person 
first listed as follows: (i) his spouse; (ii) his children 
(in equal shares); (iii) his dependent parents or the 
surviving parent.  38 C.F.R. § 3.1000.  Spouse means the 
surviving spouse of the Veteran, whose marriage meets the 
requirements of Sec. 3.1(j) or Sec. 3.52.  Where the marriage 
meets the requirements of Sec. 3.1(j) date of marriage and 
continuous cohabitation are not factors.

The application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c). 
    
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.

Claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  Such a claim includes a 
deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000 (d)(5). 

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  However, the amount represented 
by the returned check, or any amount recovered following 
improper negotiation of the check, shall be payable to the 
living person or persons in the order of precedence listed 
above, except that the total amount payable shall not include 
any payment for the month in which the payee died.  There is 
no limit on the retroactive period for which payment of the 
amount represented by the check may be made, and no time 
limit for filing a claim to obtain the proceeds of the check 
or for furnishing evidence to perfect a claim.  38 C.F.R. 
§ 3.1003.

The Veteran died in September 2001.  At the time of his death 
he had perfected appeals with respect to claims for an 
increased rating for a kidney disability and for service 
connection for a right knee disability and a hiatal hernia.  
In October 2001, the appellant submitted an application for 
dependency and indemnity compensation (DIC), a death pension, 
and accrued benefits.  In a letter dated in March 2002, the 
RO advised the appellant it had denied the DIC and death 
pension claims, and granted the accrued benefits claims, 
paying the appellant $84.  

The appellant initiated an appeal of the DIC and death 
pension decisions in April 2002; and she was eventually 
awarded DIC benefits in January 2004.  However, she did not 
appeal the accrued benefits claim; and that decision is now 
final as more than one year has passed since it was issued.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

After the award of DIC benefits in January 2004, the 
appellant was again advised that no accrued benefits were 
owed to which she replied in April 2004 that she was owed an 
amount in the sum of $24,000.  (This was, in fact, a follow-
up to a December 2003 correspondence from the appellant, 
which also mentioned her belief she was owed this amount).  
Her rationale for this contention has not been clearly set 
out, but it appears that she believes that the Veteran was 
not fully paid money he was due.  She recalls the Veteran 
telling her at some point before he passed away that he was 
owed money by VA and that he was going to appeal the issue.  
However, the appellant has not recalled any specifics as to 
what money was actually owed, and she has not alleged ever 
being shown any physical evidence that money was owed to the 
Veteran by VA.

VA has investigated the appellant's contention that money was 
owed to the Veteran, but has not found any evidence to 
suggest that money is currently owed.  Prior to his death in 
2001, the Veteran was last awarded VA disability benefits in 
a September 2000 rating decision (and the Veteran was 
notified about the award by an October 2000 letter).  This 
rating decision included the award of a temporary 100 percent 
rating and special monthly compensation from June 1999 to 
February 2000 for the Veteran's prostate cancer, as well as 
an award of individual unemployability.  As such, a monetary 
award was owed to the Veteran as a result of this rating 
decision.  

However, the RO found that records indicated the retroactive 
payment was released in October 2000, and no evidence had 
been submitted showing that the payment was returned or that 
the check has not been cashed.  As such, no additional money 
has been shown to have been due to the Veteran as a result of 
this award. 

Having thoroughly reviewed the claims file, the Board finds 
no evidence that any money was owed to the Veteran at the 
time of his death that has not been paid.  The Veteran was 
awarded additional benefits in October 2000, but no evidence 
has been presented to show that he did not receive the 
compensation owed as a result of that grant; and VA records 
do not show that a check was returned.  

As such, a basis upon which the appellant's claim could be 
granted has not been presented, and the appellant's claim is 
therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2010, which informed the appellant of all 
the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the appellant's claim was readjudicated following completion 
of the notice requirements.

With regard to the duty to assist, identified records were 
sought and she was offered the opportunity to testify at a 
hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

The appellant's claim that monies that were payable to the 
Veteran at the time of his death are owed to her is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


